DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 8/25/21.  Claims 1-4 and 13-20 are canceled.  Claims 5, 7, and 9-12 have been amended.  Claims 21-32 are newly added.  Claims 5-12 and 21-32 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-12 and 21-32 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 5-12 are directed to a method (i.e., a process). Claims 21-32 are directed to a system (i.e., a machine),  Accordingly, claims 5-12 and 21-32 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or 
Representative independent claim 5 includes limitations that recite at least one abstract idea.  Specifically, independent claim 5 recites:
5. A method, comprising: receiving, by one or more processors, record data associated with a medical record; identifying, by the one or more processors, one or more identifiers in the record data; analyzing, by the one or more processors, the one or more identifiers with respect to identifiers in stored data; determining, by the one or more processors, a degree of similarity in identifiers between the record data and a user data of the stored data; identifying, by the one or more processors, a user identification (ID) associated with the user data; associating, by the one or more processors, the record data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity; determining, by the one or more processors, a medical interest group based at least in part on the record data and the user data; generating, by the one or more processors, a first version of a variant test and a second version of the variant test for the medical interest group; assigning, by the one or more processors, the user ID to the first version of the variant test; and storing the record data with the stored data.

Representative independent claim 21 includes limitations that recite at least one abstract idea.  Specifically, independent claim 21 recites:
21. A system for generating a user identification (ID) using record data from disparate data sources, comprising: one or more processors; and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more receiving, from the disparate data sources, the record data associated with medical records; identifying first identifier information in a first data of the record data; identifying second identifier information in a second data of the record data; determining the first data and the second data is associated with a user data based at least in part on a degree of similarity of the first identifier information and the second identifier information; generating, based at least in part on the first identifier information and the second identifier information, the user ID for the user data; associating the first data and the second data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity; determining a medical interest group based at least in part on first data and the second data; generating a first version of a variant test and a second version of the variant test for the medical interest group; and assigning the user ID to the first version of the variant test.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because steps such as receiving data, identifying identifier(s) in the data, analyzing the identifier(s), determining a degree of similarity, identifying/generating a user ID, associating data, determining a medical interest group, generating tests, assigning a user ID to a test, and storing data can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claims recite at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial 
The limitations of claims 5, 21, and 25, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more processors, computer-readable media storing first computer-executable instructions, and disparate data sources used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more processors, computer-readable media storing first computer-executable instructions, and disparate data sources are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, identifying data, determining data, generating data, associating data, and assigning data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement 
Claims 6-12, 22-24, and 26-32 are ultimately dependent from Claim(s) 5, 21, and 25 and include all the limitations of Claim(s) 5, 21, and 25. Therefore, claim(s) 6-12, 22-24, and 26-32 recite the same abstract idea. Claims 6-12, 22-24, and 26-32 describe further limitations regarding the types of identifiers, second data, aggregating data, interest groups, identifying/presenting variant tests, and associating/assigning user ID, storing data, performing data analysis, determining that data satisfies criteria and meets threshold, receiving data, and analyzing data. These are all just further describing the abstract idea recited in claims 5, 21, and 25 without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss (US 7,912,842 B1) in view of Shao (US 2016/0189201 A1).
(A) Referring to claim 5, Bayliss discloses a method, comprising (abstract of Bayliss): 
receiving, by one or more processors, record data associated with a medical record (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received); 
identifying, by the one or more processors, one or more identifiers in the record data (col. 3, lines 43-52 of Bayliss; note identifiers such as SSN, DOB, first name, last name, etc.); 
analyzing, by the one or more processors,  the one or more identifiers with respect to identifiers in stored data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
determining, by the one or more processors,  a degree of similarity in identifiers between the record data and a user data of the stored data (col. 19, line 20 – col. 20, line 3 and col. 17, line 41- col. 18, line 7 of Bayliss; note the determining the degree of similarity between entity references based in part on their data field values and also note, a link to an entity is determined based on a comparison of one or more fields of one entity reference to the corresponding fields of another entity reference. If the values 
identifying, by the one or more processors,  a user identification (ID) associated with the user data (col. 13, line 45- col. 14, line 20 of Bayliss); 
associating, by the one or more processors,  the record data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references);
storing the record data with the stored data (col. 17, lines 33-40 of Bayliss; note the adding to the master file). 
Bayliss does not disclose determining, by the one or more processors, a medical interest group based at least in part on the record data and the user data; generating, by the one or more processors, a first version of a variant test and a second version of the variant test for the medical interest group; assigning, by the one or more processors, the user ID to the first version of the variant test.
Shao discloses determining, by the one or more processors, a medical interest group based at least in part on the record data and the user data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating, by the one or more processors, a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); assigning, by the one or more processors, the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The 
(B) Referring to claim 6, Bayliss discloses wherein the one or more identifiers includes one or more of a name, a nickname, a surname, a date of birth, an address, an account identifier, and a social security number (col. 3, lines 43-52, col. 21, lines 34-59, and col. 26, lines 1-8 of Bayliss). 
(C) Referring to claim 7, Bayliss discloses further comprising: receiving, by the one or more processors, second data associated with a second medical record (col. 3, lines 14-42, col. 14, lines 32-40, col. 9, lines 53-59 of Bayliss); identifying, by the one or more processors, second identifiers in the second data (col. 3, lines 14-61, col. 4, lines 26-39, and col. 8, lines 10-30 of Bayliss); analyzing, by the one or more processors, the second identifiers with respect to the identifiers in stored data (col. 14, lines 41-60 of Bayliss); determining, by the one or more processors, the degree of similarity in identifiers is below the threshold amount of similarity (col. 32, lines 29-57 of Bayliss); generating, by the one or more processors, a second user ID (col. 32, lines 29-57 of Bayliss); associating, by the one or more processors, the second data with the second user ID (col. 4, lines 26-39, col. 18, lines 59-67, and col. 19, lines 1-12 of Bayliss); and storing the second data with the stored data (col. 15, lines 29-49 and col. 17, lines 33-40 of Bayliss). 
(D) Referring to claim 8, Bayliss discloses wherein storing the record data includes: aggregating the record data with the user data to form aggregated data (col. 13, lines 22-44 of Bayliss). 
(E) Referring to claim 9, Bayliss does not expressly disclose wherein determining the medical interest group is based at least in part on the aggregated data satisfying criteria of the medical interest group, and wherein assigning the user ID to the first version of the variant test is based at least in part on randomly splitting the medical interest group.  
	Shao discloses wherein determining the medical interest group is based at least in part on the aggregated data satisfying criteria of the medical interest group, and wherein assigning the user ID to 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(F) Referring to claim 10, Bayliss does not expressly disclose further comprising: determining a second medical interest group based at least in part on the aggregated data satisfying second criteria of the second medical interest group; and associating the user ID with the second medical interest group.  
	Shao discloses determining a second medical interest group based at least in part on the aggregated data satisfying second criteria of the second medical interest group; and associating the user ID with the second medical interest group (para. 68-73 & 87 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(G) Referring to claims 11 and 12, Bayliss does not disclose identifying the variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the variant test based at least in part on a priority of the variant test and identifying a first variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the first variant test and the second variant test based at least in part on satisfying a conflict check.  
	Shao discloses identifying the variant test associated with the medical interest group; identifying a second variant test associated with the second medical interest group; and assigning the user ID to the variant test based at least in part on a priority of the variant test and identifying a first variant test associated with the medical interest group; identifying a second variant test associated with the second 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(H) Referring to claim 21, Bayliss discloses a system for generating a user identification (ID) using record data from disparate data sources, comprising (col. 3, lines 14-65 of Bayliss): 
one or more processors (col. 59, line 45 – col. 60, line 7 of Bayliss); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Fig. 18 and col. 59, line 45 – col. 60, line 7 of Bayliss):
receiving, from the disparate data sources, the record data associated with medical records (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received from one or more data sources);
identifying first identifier information in a first data of the record data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
identifying second identifier information in a second data of the record data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
determining the first data and the second data is associated with a user data based at least in part on a degree of similarity of the first identifier information and the second identifier information (col. 19, line 20 – col. 20, line 3 and col. 17, line 41- col. 18, line 7 of Bayliss; note the determining the degree of similarity between entity references based in part on their data field values and also note, a link to an entity is determined based on a comparison of one or more fields of one entity reference to the corresponding fields of another entity reference. If the values of one or more of the fields match or 
generating, based at least in part on the first identifier information and the second identifier information, the user ID for the user data (col. 3, lines 14-65, col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
associating the first data and the second data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references).
Bayliss does not disclose determining a medical interest group based at least in part on first data and the second data; generating a first version of a variant test and a second version of the variant test for the medical interest group; and assigning the user ID to the first version of the variant test.  
Shao discloses determining a medical interest group based at least in part on first data and the second data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); and assigning the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao).
(I) Referring to claim 22, Bayliss discloses wherein the disparate data sources have different identifier formats, the first data is associated with a first identifier format, the second data is associated with a 
Bayliss does not disclose storing test data associated with the variant test to the user data.  
Shao discloses storing test data associated with the variant test to the user data (para. 87-92 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to determine a target audience (para. 92 of Shao).
(J) Referring to claim 23, Bayliss does not disclose wherein determining the medical interest group comprises: determining that the user data meets one or more selection criteria for the medical interest group; and assigning the user ID to the first version is based at least in part on randomly splitting the medical interest group using the user ID.  
	Shao discloses wherein determining the medical interest group comprises: determining that the user data meets one or more selection criteria for the medical interest group; and assigning the user ID to the first version is based at least in part on randomly splitting the medical interest group using the user ID (para. 87, 17, and 68-73 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(K) Referring to claim 24, Bayliss does not disclose wherein the operations further comprise: presenting the first version of the variant test to a user associated with the user ID; receiving test data associated with the first version of the variant test; aggregating the test data with group data associated with the variant test; and performing data analysis on the group data to determine results for the variant test.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(L) Referring to claim 25, Bayliss discloses a system (Fig. 18 of Bayliss), comprising: 
one or more processors (col. 59, line 45 – col. 60, line 7 of Bayliss); and 
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Fig. 18 and col. 59, line 45 – col. 60, line 7 of Bayliss):
receiving first data associated with a medical record (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received); 
retrieving second data associated with medical records from stored data (col. 3, lines 14-43, col. 5, lines 17-32, col. 14, lines 32-40 of Bayliss, and Figure 18; note that data records are received); 
analyzing identifiers in the first data with respect to the second data (col. 8, lines 10-45, col. 4, lines 26-39, and col. 19, line 20 – col. 20, line 3 of Bayliss); 
determining a degree of similarity in the identifiers between the first data and a user data of the second data (col. 19, line 20 – col. 20, line 3 and col. 17, line 41- col. 18, line 7 of Bayliss; note the determining the degree of similarity between entity references based in part on their data field values and also note, a link to an entity is determined based on a comparison of one or more fields of one entity reference to the corresponding fields of another entity reference. If the values of one or more of 
identifying a user identification (ID) associated with the user data (col. 13, line 45- col. 14, line 20 of Bayliss); 
associating the first data with the user ID based at least in part on the degree of similarity satisfying a threshold amount of similarity (col. 4, lines 26-39 & col. 18, line 59 - col. 19, line 12 of Bayliss;  After identifying direct links between entity references (i.e., that two entity references have a degree of similarity above a certain threshold), one or more transition processes may be implemented at step 412 to identify indirect links between entity references).
Bayliss does not disclose determining a medical interest group based at least in part on the first data and the user data; generating a first version of a variant test and a second version of the variant test for the medical interest group; and assigning the user ID to the first version of the variant test.  
Shao discloses determining a medical interest group based at least in part on the first data and the user data (abstract and para. 60, 27, 71-73 of Shao; note that target audiences are grouped); generating a first version of a variant test and a second version of the variant test for the medical interest group (para. 69-73 of Shao; note the A/B testing); and assigning the user ID to the first version of the variant test (para. 27, 68-73, and 92 of Shao; note the unique identification per user).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao).
(M) Referring to claim 26, Bayliss discloses the operations further comprising: aggregating the first data with the user data associated with the user ID; and storing the user data in the stored data (col. 13, lines 22-60 of Bayliss).  

	Shao discloses wherein assigning the user ID to the first version of the variant test is based at least in part on the user data (para. 27, 68-73, and 92 of Shao)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to identify the effect of the treatment ad on audience samples (para. 92 of Shao).
(O) Referring to claim 28, Bayliss does not disclose wherein determining the medical interest group further includes: determining that the user data satisfies first criteria associated with the medical interest group; Serial No.: 16/167,343-6- Aty Docket No.: C212-0006USLee & Hayes Atty/Agent: Champagne X Macdetermining that the user data satisfies second criteria associated with a second medical interest group; and determining that the medical interest group has a higher priority than the second medical interest group.  
	Shao discloses wherein determining the medical interest group further includes: determining that the user data satisfies first criteria associated with the medical interest group; Serial No.: 16/167,343-6- Aty Docket No.: C212-0006USLee & Hayes Atty/Agent: Champagne X Macdetermining that the user data satisfies second criteria associated with a second medical interest group; and determining that the medical interest group has a higher priority than the second medical interest group (para. 27, 82 & 68-79 of Shao).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Shao within Bayliss.  The motivation for doing so would have been to enhance predictive models (para. 4 of Shao).
(P) Referring to claim 29, Bayliss discloses the operations further comprising: receiving a third data including second identifiers; and analyzing the third data with respect to the first data and the user data to determine the degree of similarity (col. 18, line 59 – col. 19, line 47 of Bayliss).  

(R) Referring to claim 31, Bayliss discloses the operations further comprising: determining that the degree of similarity is below the threshold amount of similarity; generating a second user ID; and associating the third data with the second user ID (col. 18, line 8 – col. 19, line 47 and col. 24, line 55 – col. 25, line 67 of Bayliss).  
(S) Referring to claim 32, Bayliss discloses the operations further comprising: receiving a fourth data including fourth identifiers; analyzing the fourth data with respect to the first data and the second data to determine a first degree of similarity; analyzing the fourth data with respect to the third data to determine a second degree of similarity; determining that the first degree of similarity is below the threshold amount of similarity; determining that the second degree of similarity meets the threshold amount of similarity; and associating the fourth data with the second user ID (col. 18, line 8 – col. 19, line 47, col. 24, line 55 – col. 25, line 67, col. 46, line 19 - col. 47, line 25, and col. 55, line 42 – col. 56, line 6 of Bayliss).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686